—Judgment unanimously affirmed. Memorandum: Defendant’s absence from the side-bar questioning of one prospective juror does not require reversal because, immediately after the side-bar conference, the prospective juror was excused by consent of both parties (see, People v Castro-Garcia, 203 AD2d 899 [decided herewith]; People v Arnold, 201 AD2d 965; People v Johnson, 201 AD2d 965). (Appeal from Judgment of Monroe County Court, Connell, J. — Manslaughter, 1st Degree.) Present— Green, J. P., Pine, Fallon, Callahan and Boehm, JJ.